Case 3:18-cv-07354-WHA Document 173-28 Filed 11/21/19 Page 1 of 3




                 EXHIBIT 26
                     Case 3:18-cv-07354-WHA Document 173-28 Filed 11/21/19 Page 2 of 3

  Message
  From:              Perry, David A. [/O=WELLS FARGO & CO./OU=EXCHANGE ADMINISTRATIVE GROUP
                     (FYDI BOHF23SPDLT)/CN=RECI Pl ENTS/CN=A328071]
  Sent:              5/30/2014 10:55:43 AM
  To:                Customer Impact - Mtg Servicing [/O=WELLS FARGO & CO./OU=WFBl/cn=Recipients/cn=Customerlmpact]
  CC:                Wayne, Thomas [/O=WELLS FARGO & CO./OU=EXCHANGE ADMINISTRATIVE GROUP
                     (FYDIBOHF23SPDLT)/CN=RECIPIENTS/CN=Twayne]
  Subject:           No borrower impact or disparate treatment concluded-3 1552
  Attachments:       Canceled: CIT 1552 HPA tool issue overestimating CORP advances on trial plan



  I've attached the correspondence we received which closed the 1552 remediation on 2/5/14.


  Thank you,
  David Perry
  Quality Assurance Analyst
  Default Servicing - Default Decisioning
  Wells Fargo Home Mortgage I 1100 Corporate Center Drive I Raleigh, NC 27607-5066
  MAC# D0203-031
  Tel 919-852-9156 I Fax 919-852-7525
  Property of Wells Fargo, this e-mail contains information that is not public knowledge and should only be used for internal corporate purposes. Disclosure of this
  information to anyone outside of Wells Fargo & Company is a violation of Wells Fargo's Code of Ethics and may be in violation of federal and state law. For
  internal use only.


  From: Wayne, Thomas
  Sent: Thursday, May 29, 2014 2:13 PM
  To: Perry, David A.
  Subject: Fw: 1552 (HAMP-31 - cancelled as of March 2014) *SECOND request*




  Tom Wayne
  Lending Officer, VP
  Bank and Private Default Decisioning Office: 919-852-9226
  Cell: 919-602-9675


  From: Brown, Tiffany N. (FORT MILL)
  Sent: Thursday, May 29, 2014 02:02 PM
  To: Customer Impact - Mtg Servicing; See, Mark A
  Cc: Wayne, Thomas
  Subject: RE: 1552 (HAMP-31 - cancelled as of March 2014) *SECOND request*


  Good Afternoon

  Sorry this was never a remediation. It was reported to CIT by Tom Wayne he may be able to answer your
  questions or concerns.

  Thanks

  Tiffany Brown


  From: Customer Impact - Mtg Servicing
  Sent: Thursday, May 29, 2014 1:08 PM
  To: Brown, Tiffany N. (FORT MILL); See, Mark A
  Subject: RE: 1552 (HAMP-31 - cancelled as of March 2014) *SECOND request*
  Importance: High




CONFIDENTIAL                                                                                                                       WF _HERNANDEZ_00002724
               Case 3:18-cv-07354-WHA Document 173-28 Filed 11/21/19 Page 3 of 3

  I do not see where we have received a response. When you have a moment, can you please respond to our
  email below?
  Thanks in advance for your time!
  Candi

  From: Customer Impact - Mtg Servicing
  Sent: Wednesday, May 14, 2014 10:14 PM
  To: Brown, Tiffany N. (FORT MILL); See, Mark A
  Cc: Customer Impact - Mtg Servicing
  Subject: 1552 (HAMP-31 - cancelled as of March 2014)
  Tiffany,
  Do you have any information on the new 1/8/14 process to obtain exact FC fees and costs?


  Tiffany and Mark,
  Also, is there any back-up documents needed when a remediation is cancelled?
   If so, can a copy be sent to CIT so we can get issue closed.
  Thank you
  Customer Impact Team




CONFIDENTIAL                                                                          WF _HERNANDEZ_00002725
